Citation Nr: 1424522	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and asthma. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant had a period of active duty for training (ACDUTRA) in the United States Army Reserve from October 8, 1982, to February 17, 1983.  Other verified dates of active duty training were from July 29, 1985, to August 2, 1985, and from August 5, 1985, to August 9, 1985.  He had subsequent Reserve service until his discharge effective March 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was previously before the Board in February 2014 and remanded for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Appellant's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.


FINDINGS OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Appellant's respiratory condition, to include COPD and asthma, is due to disease or injury during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition, to include COPD and asthma, have not been met.  38 U.S.C.A. §§ 101(24), 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Appellant pre-adjudication notice by letter dated in March 2011.  This letter also included notice pursuant to the Dingess decision.  

VA has obtained service treatment and personnel records, assisted the Appellant in obtaining post-service VA and private treatment records, records from the Social Security Administration (SSA), and afforded the Appellant VA examinations.  The Appellant declined the opportunity to give testimony before the RO or Board in support of his appeal. 

A formal finding on the unavailability of VA treatment records from the Northern Chicago VA Medical Center dated between 1990 and 1995 was rendered in September 2011.  The Appellant has indicated that records from St. Luke's Hospital were no longer available.  No records were found of the Appellant at John Stroger Hospital.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1), (2).

All known and available records relevant to the issue on appeal have been obtained and associated with the Appellant's claims file; and the Appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Appellant is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Appellant's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA. 
38 U.S.C.A. §§ 101(22), (23); 38 C.F.R. § 3.6. 

The presumption of soundness under 38 U.S.C.A. § 1111  does not apply when an appellant has not been examined contemporaneous to entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45   (2010.  "In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Id.   

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith, 24 Vet. App. at 47-48.  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167   (2010).  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Appellant claims that he has asthma as a result of exposure to fumes during gas chamber training in boot camp and/or tanker training.   

The Appellant has been diagnosed with asthma and COPD.  Thus, the question of whether he has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset during a period of ACDUTRA. After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

At the outset, the Board finds that asthma did not preexist the Appellant's period of ACDUTRA.  The March 1982 enlistment examination was negative for a respiratory condition, to include chest x-rays.  While the Appellant reported asthma on his corresponding medical history, clarification from his private provider revealed he was not treated for asthma, but two episodes of bronchitis in September 1973 and November 1974.  There was some indication he was treated a St. Luke's Hospital in June 1980 for emphysema; however, the medical records are not available and the Board has afforded the Appellant all reasonable doubt.  Moreover, the April 2014 VA examiner determined there was no documentation that the Appellant had asthma prior to his Reserve service.  Thus, the Board shall proceed with determining whether service connection was warranted on a direct causation basis. 

The Appellant's service treatment records are negative for treatment and/or diagnoses of a respiratory condition, to include asthma or COPD.  The Appellant maintains that he was hospitalized in October 1982, while home on leave, for asthma; however, he indicates that he did not inform the military of such treatment.  As noted at the outset, records from St. Luke's Hospital are not available.  

To support his allegation, the Appellant has submitted a lay statement from BM that indicates she was engaged to the Appellant, and while he was home on leave in October 1982, he was diagnosed with asthma at St. Luke's Hospital.  While both the Appellant and BM are competent to report that the Appellant had respiratory problems and sought treatment for such, neither have the specialized education, training, or experience to render a diagnosis of asthma nor determine the etiology of such and thus, their opinions are not probative of the matter on appeal.  38 C.F.R. 
§ 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, despite his statements to the contrary (that he began using inhalers in the 1980s for asthma), the first objective evidence of asthma was in 2002.  This long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Again, this is contrary to current statements that he has had respiratory problems since his initial period of ACDUTRA in October 1982.  

While competent evidence indicates that the Veteran has a current diagnosis of COPD and asthma, no probative medical evidence links the current disorders to a period of ACDUTRA.  The April 2014 VA examiner opined COPD and asthma were less likely than not caused by or the result of military service, including gas chamber training in boot camp.  The examiner reasoned that asthma was not found in the service records and was not noted in the post-service medical records until 2002.  The examiner further reasoned the Appellant had COPD, which was more likely than not caused by or the result of his lengthy smoking history.  There are no opinions in favor of the Appellant's claim.

In sum, there was no evidence that the Appellant was disabled due to disease or injury during a period of ACDUTRA.  A respiratory disorder, to include asthma and COPD, was not diagnosed during Reserve service or for many years thereafter.  The competent evidence does not establish a link between the Appellant's respiratory disorder and his Reserve service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for a respiratory disorder, to include COPD and asthma, is denied. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


